

Exhibit 10(n)


Stock Option Grant Agreement - additional terms & conditions


1. Grant of Options. The Management Development and Compensation Committee of
the Board of Directors ("Committee") of the General Electric Company ("Company")
has granted Options to the individual named in this Grant Agreement ("Grantee").
Each Option entitles the Grantee to purchase from the Company one share of
General Electric Company common stock, par value $0.06 per share, at the Option
Exercise Price in accordance with the terms of this Grant, the GE 2007 Long Term
Incentive Plan ("Plan"), and any rules and procedures adopted by the Committee.


2. Exercisability and Expiration Date. Options shall become exercisable only at
and after the Exercisable Dates, and shall expire on the Expiration Date, except
as follows:


a. Employment Termination Due to Death. If the Grantee's employment with the
Company or any of its affiliates terminates as a result of the Grantee's death,
then any unexercisable Options shall become immediately exercisable, and any
unexercised Options shall expire on the Expiration Date.


b. Employment Termination Due to Transfer of Business to Successor Employer. If
the Grantee's employment with the Company or any of its affiliates terminates as
a result of employment by a successor employer to which the Company has
transferred a business operation, then any unexercisable Options shall become
immediately exercisable, and any unexercised Options shall expire 5 years after
termination of employment or on the Expiration Date, whichever date occurs
first.


c. Employment Termination Less Than One Year After Grant Date. If the Grantee's
employment with the Company or any of its affiliates terminates for any reason
other than death or due to transfer to a successor employer before the first
anniversary of the Grant Date, then all unexercised Options, whether or not
exercisable on the date of termination, shall immediately expire upon such
termination.


d. Employment Termination More Than One Year After Grant Date. If, on or after
the first anniversary of the Grant Date, the Grantee's employment with the
Company or any of its affiliates terminates as a result of any of the reasons
set forth below, or the Grantee becomes eligible to retire, each as defined,
then the Exercisable Dates and Expiration Date shall be automatically adjusted
as provided below (subject to any rules adopted by the Committee):



 
 

--------------------------------------------------------------------------------

 

(i) Termination for Retirement or Total Disability. If (a) the Grantee becomes
eligible for Optional Retirement at or after age 60 under the U.S. GE Pension
Plan, or (b) the Grantee is not a participant in the U.S. GE Pension Plan and
becomes eligible to retire under another retirement plan or program of the
Company or any of its affiliates on or after Grantee has attained age 60 and
accumulated 5 or more years of combined service with the Company and any of its
affiliates, or (c) the Grantee's employment with the Company or any of its
affiliates terminates as a result of a total disability, i.e., the inability to
perform any job for which the Grantee is reasonably suited by means of
education, training or experience, then any unexercisable Options shall become
immediately exercisable, and any unexercised Options shall expire on the
Expiration Date.


(ii) Voluntary Termination or Termination for Cause. If the Grantee's employment
with the Company or any of its affiliates terminates as a result of voluntary
termination or termination for cause, then all unexercised Options, whether or
not exercisable on the date of termination, shall immediately expire.
(iii) Termination for Layoff or Plant Closing. If the Grantee's employment with
the Company or any of its affiliates terminates as a result of a layoff or plant
closing, each as defined in the Company's U.S. Layoff Benefit Plan, then Options
covered by the first installment of this Grant shall, if they are not already
exercisable, or Options scheduled to become exercisable during protected service
if applicable, become immediately exercisable and any unexercised Options shall
expire 1 year after the end of any protected service period, or on the
Expiration Date, whichever date occurs first.


(iv) Termination Due to Other Reasons. If the Grantee's employment with the
Company or any of its affiliates terminates for any other reason, and the
Grantee and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then no unexercisable Options shall become exercisable and any
unexercised Options which are exercisable on the date of termination shall
expire 3 months after such termination or on the Expiration Date, whichever date
occurs first.


e. Affiliate. For purposes of this Grant, "affiliate" shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee. Transfer of
employment among the Company and any of its affiliates is not a termination of
employment for purposes of this Grant.



 
2

--------------------------------------------------------------------------------

 

3. Method of Exercise


a. Notice and Manner of Exercise. The Grantee may exercise some or all of the
Options then exercisable by giving the Company notice of the number of Options
to be exercised either in writing or by such other means as shall be acceptable
to the Company. At or before issuance by the Company of the shares to the
Grantee pursuant to the Option exercise, the Grantee shall make payment of the
Option Exercise Price in U.S. funds, or the equivalent thereof acceptable to the
Company, at the office of the Comptroller of the Company, or such other place as
may be mutually acceptable to the Company and the Grantee.


b. Withholding Tax. Upon the exercise of any Option, the Grantee shall pay to or
reimburse the Company for any federal, state, local or foreign taxes required to
be withheld and paid over by it, at such time and upon such terms and conditions
as the Company may prescribe.


c. Delivery. Upon the receipt of all required payments from the Grantee, the
Company thereupon shall, without additional expense to the Grantee (other than
any transfer or issue taxes if the Company so elects), deliver to the Grantee by
mail or otherwise at such place as the Grantee may request a certificate or
certificates for such shares, provided however, that the date of issuance or
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with any applicable listing requirements
of any national securities exchange and requirements under any law or regulation
applicable to the issuance or transfer of such shares.


4. Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate any Options
without the consent of the Grantee. Also, the Options shall be null and void to
the extent the grant of Options or exercise thereof is prohibited under the laws
of the country of residence of the Grantee.


5. Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.


6. Entire Agreement. This Grant, the Plan, and the rules and procedures adopted
by the Committee, contain all of the provisions applicable to the Options and no
other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
Officer of the Company and delivered to the Grantee.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.

 
3

--------------------------------------------------------------------------------

 
